ORDER
PER CURIAM.
Gregory Robertson (Movant) appeals from the judgment denying his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. In his motion, Mov-ant alleged that his trial counsel was ineffective for accepting his case on the eve of trial and incorrectly advising him that the trial court would grant a continuance to allow counsel time to prepare Movant’s case. After an evidentiary hearing, the motion court found that the inability of counsel to be fully prepared for Movant’s case was not due to ineffective conduct by counsel, but due to the lack of cooperation and the conduct of Movant himself. Thus, Movant, by his conduct, waived the right to claim that his lawyer was unprepared and thus rendered ineffective assistance of counsel.
Affirmed. Rule 84.16(b).